UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4224
DEFAVRY TRAVEK GANT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                Henry M. Herlong, Jr., District Judge.
                             (CR-01-880)

                  Submitted: September 25, 2003

                      Decided: February 17, 2004

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bradley Bennett, SALVINI & BENNETT, L.L.C., Pickens, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, E. Jean Howard, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GANT
                             OPINION

PER CURIAM:

   Defavry Gant pled guilty in December 2001 to conspiracy to pos-
sess with intent to distribute and to distribute 50 grams or more of
crack cocaine in violation of 21 U.S.C. § 846 (2000). The presentence
report recommended an enhancement for obstruction of justice based
on Gant’s threatening of a witness after he was released on bond. At
Gant’s initial sentencing hearing, he mentioned requesting a poly-
graph examination when he was arrested for harassing the witness. At
the conclusion of his testimony, the following exchange took place:

    THE COURT:        Now, you keep bringing up this thing
                      about telling the officers after you were
                      arrested that you wanted to take a poly-
                      graph to see whether you were at her
                      house that night.

    THE WITNESS: Yes, sir.

    THE COURT:        Is that what you told them?

    THE WITNESS: Yes, sir.

    THE COURT:        Is that what you still want to do?

    THE WITNESS: Yes, sir.

    THE COURT:        You want to take a polygraph?

    THE WITNESS: Yes, sir.

    THE COURT:        Do you understand if you take a poly-
                      graph or if you refuse to take a polygraph,
                      I will not hold it against you in any way?

    THE WITNESS: Yes, sir.

    THE COURT:        Is the Government agreeable to that?
                         UNITED STATES v. GANT                           3
     MS. HOWARD: Yes, Your Honor.

     MR. NESSLER: Yes, Your Honor.

     THE COURT:         Let’s give him a polygraph on that. We’ll
                        postpone this.

At the final sentencing hearing, no mention was made of the poly-
graphs and there were no objections made to the presentence report.
The district court sentenced Gant to 210 months imprisonment, fol-
lowed by five years of supervised release. He appeals.

   Gant claims that the district court violated his Fifth Amendment
rights when it inquired whether Gant wanted to take the polygraph
examination and postponed his sentencing hearing. Gant concedes
that he failed to object at sentencing; thus, this court’s standard of
review is for plain error only. See Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 734 (1993). To reverse for plain error,
this court must: (1) identify an error, (2) that is plain, (3) that affects
the defendant’s substantial rights, and (4) that seriously affects the
fairness, integrity, or public reputation of judicial proceedings. United
States v. Brewer, 1 F.3d 1430, 1434-35 (4th Cir. 1993).

   We find no error. The record clearly shows that Gant volunteered
to take a polygraph exam, contrary to his assertion that the district
court "forced" him to take the test. Moreover, the results were never
introduced into evidence, and there is no indication in the record that
the district court knew the results of either test.

   Accordingly, we affirm Gant’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                             AFFIRMED